         Case 1:19-cv-01498-JGK Document 21 Filed 04/18/19 Page 1 of 4



Dominic J. Picea                                                                               666 Third Avenue
212-692-6859                                                                                 New York, NY 10017
djpioca@mintz.com                                                                                  212 935 3000
                                                                                                      mintz.com



                                                  MINTZ
                                                               April 18, 2019

VIA ELECTRONIC CASE FILING

The Honorable John G. Koeltl
U nited States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

Re: Philips Medical Systems MR, Inc. v. Continental Disc Corporation; Case No. 19-cv-01498-JGK

Dear Judge Koeltl:

        Mintz Levin represents plaintiff Philips Medical Systems MR, Inc. ("Philips") in this matter.
 We write in response to defendant Continental Disc Corporation's ("CDC") letter dated April 10, 2019
[ECF No. 171 Specifically, this letter briefly outlines why venue is proper in the United States District
Court for the Southern District of New York (the "SDNY") in advance of our conference with the
Court on May 14, 2019. In short, venue is proper in the SDNY pursuant to the forum and venue
selection clauses in the governing contract central to this matter. We look forward to discussing
these issues with you at our conference, and, if necessary, fully briefing these issues for your review.

A.       Background

        This dispute arises out of Philips' contract to purchase stainless steel rupture discs from
CDC. In its Complaint. Philips alleges, inter alia, CDC breached this contract by failing to provide
rupture discs that complied with the strict specifications required by Philips. Specifically, on
September 15, 2015, Philips submitted a purchase order offering to purchase one thousand rupture
discs to be manufactured by CDC (the "Offer"). Philips' Offer stated "all transactions for the purchase
of goods and/or services by any Philips company for the Philips Healthcare sector are subject to the
Philips General Conditions of Purchase . . . ." [Exhibit A]. The Offer included a hyperlink to Philips'
General Conditions of Purchase [Ex. 13] which included the following two clauses:

      23.9: The Agreement shall be governed by and construed in accordance with the laws
      of the State of New York. Any and all disputes arising out of, or in connection with this
      Agreement will be settled by the competent state courts in New York, New York or
      federal courts in the Southern District of New York.

      23.10: Supplier and Philips each consents to the exclusive jurisdiction of the competent
      courts in (i) the country or state in which the Philips ordering entity is located....

         On December 18, 2015, CDC shipped one hundred of the thousand rupture discs to Philips
in New York along with an invoice and CDC's general terms and conditions attached. As described
in its Complaint. Philips used these rupture discs as a safety related component in the
superconducting magnets that are used in their MRI machines/systems that Philips manufactures
and then sells to clinical customers around the world.

BOSTON      LONDON      LOS ANGELES         NEW YORK          SAN DIEGO          SAN FRANCISCO   WASHINGTON
                               miuirz, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C.
         Case 1:19-cv-01498-JGK Document 21 Filed 04/18/19 Page 2 of 4



 MINTZ

 April 18, 2019
 Page 2                                                                                      MINTZ




          I n November 2017, Philips learned that a rupture disc had failed to rupture in the field, posing
 a safety risk due to a large volume of helium gas entering the MRI examination room, Philips
 i mmediately began an investigation and post-market risk assessment according to quality
 procedures. Subsequent testing by both Philips and CDC confirmed that many rupture discs
 manufactured and supplied by CDC did not comply with the strict specifications required by Philips.
 Therefore, in the interest of safety, Philips had no reasonable choice but to issue an international
 recall. The Parties entered into a tolling agreement in an attempt to resolve the dispute, including
 participating in a formal mediation, but could not come to an agreement. On the first business day
 after the tolling agreement expired, Philips filed suit in the SDNY on Monday, February 18, 2019.

 B.      SDNY is the proper venue pursuant to the governing contract

         Forum selection clauses are common in commercial contracts because they "provide
certainty and predictability in the resolution of disputes." Boss v. American Express Fin. Advisors, 6
 N.Y.3d 242, 247(2006). Under New York law, "parties to a contract may freely select a forum which
will resolve any disputes over the interpretation or performance of the contract." Brooke v. JCH
Syndicate, 87 N.Y.2d 530, 534 (1996). Such clauses "are prima facie valid" and "are not to be set
aside unless a party demonstrates that the enforcement of such would be unreasonable and unjust
or that the clause is invalid because of fraud or overreaching, such that a trial in the contractual
forum would be so gravely difficult and inconvenient that the challenging party would, for all practical
purposes, be deprived of his or her day in court." Sterling Nat. Bank as Assignee of Norvergence v,
Eastern Shipping, 35 AJD.3d 222 (1st Dep't 2006)(quotations omitted). In short, "a valid forum
selection clause establishes sufficient contacts with New York for purposes ofjurisdiction
and venue." Koninklijke Philips v. Digital Works, 358 F. Supp, 2d 328, 333(S.D.N.Y. 2005),

         I n Atlantic Marine Construction Co. v. United States District Court for the Western District of
Texas, 134 S.Ct. 568, 583 (2013), the United States Supreme Court provided the contractual basis
for the enforcement of forum selection clauses:

       When parties have contracted in advance to litigate disputes in a particular forum, courts
       should not unnecessarily disrupt the parties' settled expectations. A forum-selection
       clause, after all, may have figured centrally in the parties' negotiations and may have
       affected how they set monetary and other contractual terms; it may, in fact, have been a
       critical factor in their agreement to do business together in the first place. In all but the
       most unusual cases, therefore, 'the interest of justice' is served by holding parties to
       their bargain,

         Notably, the language cited by CDC from Atlantic Marine related to the Court's analysis of
 the mechanisms for dismissal when a plaintiff files in a different venue than the one described in
 the forum selection clause of the contract. Cr Nymbus v. Sharp, 2018 U.S. Dist. LEXIS 18302, *14
(D. Conn. Feb. 5, 2018)(stating the Supreme Court did not confront facts involving a selection of
forum that was in accordance with the parties' forum selection clause and that was chosen pursuant
to defendant's venue waiver"). Here, the facts are opposite: Philips filed in the SDNY pursuant to the
contract which expressly states that "all disputes arising out of, or in connection with this Agreement
will be settled by the competent stated courts in New York, New York or federal courts in the
Southern District of New York" and each Party "consents to the exclusive jurisdiction of the
competent courts in (i) the country or state in which the Philips ordering entity is located...." Taken
together, the plain language of the contract demonstrates that the Parties agreed to jurisdiction in
                                                    2
         Case 1:19-cv-01498-JGK Document 21 Filed 04/18/19 Page 3 of 4



 MINTZ

 April 18, 2019
 Page 3                                                                                   MINTZ




the SDNY and CDC contracted away its right to challenge venue. See, e.g., IGICI Bank v. Essar
Global Fund, 565 B.R. 241, 252 (S.D.N.Y. 2017). For these reasons, CDC's argument that the
SDNY is an improper forum or venue for this dispute fails.

           Moreover, CDC's anticipated argument that its terms control is unsupported by contract law.
 It is indisputable that Philips' purchase order was an offer and that CDC's response was an
acceptance rather than counteroffer. Under the UCC, "[a] contract for sale of goods may be made in
any manner sufficient to show agreement, including conduct by both parties which recognizes the
existence of such a contract." N.Y. C.L,S. U.C.C. § 2-204(1). Moreover, so long as a party makes
"[a] definite and seasonable expression of acceptance or a written confirmation which is sent within a
 reasonable time," that expression "operates as an acceptance even though it states terms additional
to or different from those offered or agreed upon, unless acceptance is expressly made conditional
on assent to the additional or different terms." N.Y. C.L.S. U.C.C. § 2-207(1).

         This provision of the UCC was adopted "to deal with two typical situations," one of which is
 precisely the situation here: where there is an "exchange of printed purchase order and acceptance,"
but because "the forms are oriented to the thinking of the respective drafting parties, the terms
contained in them . , . do not correspond." Id. cmt. 1. Even though "the seller's form contains terms
different from or additional to those set forth in the buyer's form," this does not operate as a
counteroffer but rather acceptance is still effected per UCC § 2-207. Id. Importantly, "[Of the seller's
response does not state that acceptance is 'expressly made conditional' on the buyer's assent to
additional terms the seller included, that response operates as an acceptance and a contract is
formed." Stemcor v. Trident Steel, 471 F. Supp. 2d 362, 367(S.D.N.Y. 2006).

         Here, Philips submitted to CDC a purchase order which "expressly reject[ed] Supplier's
general conditions of sale and any additional or different terms or provisions" provided by CDC, See
Ex. B ¶ 2.2, CDC fulfilled the order by shipping goods to Philips on December 18, 2015, and
included an invoice along with CDC's terms and conditions. Such "conduct" by CDC "recognizes the
existence of such a contract" created by Philips' purchase order and CDC's fulfillment. N,Y, C.L.S.
U.C.C. §2'2U4(1). Moreover, the dueling terms in CDC's invoice do not place Philips "on
unambiguous notice that the invoice is a mere counteroffer." Stemcor, 471 F. Supp. 2d at 366.
Thus, Philips' purchase order constitutes the offer and CDC's fulfillment constitutes the acceptance.
As such, an enforceable agreement exists between the Parties, the terms of which may be found in
Philips' purchase order and accompanying General Conditions of Purchase, which includes the
SDNY as the appropriate forum and venue for this matter.1/


1/ In addition to the foregoing, the Parties terms and conditions themselves support this
conclusion. Philips' terms include a provision that states Philips' "General Conditions of Purchase,
together with the relevant Purchase Order issued by Philips, set forth the terms under which Philips'
offers to purchase Goods and/or Services from Supplier," See Ex. B 11 2.1. The same provision
states, "[w]hen Supplier accepts Philips' offer, either by acknowledgement, delivery of any goods,
and or commencement of performance of any Services, a binding contract shall be formed," Id.
CDC's terms state that "Muotations are not offers subject to the purchaser's acceptance," and
any orders from buyers "are subject to acceptance by a Company representative . . ," See CDC's
General Terms and Conditions [Ex. CI 111l. 3-4,(emphases added), The parties' respective terms
thus confirm what the UCC provides for: Philips made an offer by submitting a purchase order that
CDC accepted.
                                                  3
         Case 1:19-cv-01498-JGK Document 21 Filed 04/18/19 Page 4 of 4



 MINTZ

 April 18, 2019
 Page 4                                                              MINTZ




                                           Respectfully submitted,




                                           Dominic J, Ricca




 cc:     All Counsel of Record (via ECF)




                                            4

86797798v.2
